Citation Nr: 0716430	
Decision Date: 06/04/07    Archive Date: 06/18/07

DOCKET NO.  05-04 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether or not the character of the appellant's discharge is 
a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The appellant had service from August 1967 to May 1969.  He 
was discharged under other than honorable conditions.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania that determined that the 
appellant's other than honorable discharge from service 
constituted a bar to the payment of VA compensation benefits.

Although the appellant requested a hearing before the Board, 
sitting in Washington, D.C., he failed to attend his 
scheduled May 2005 hearing. The Board notes that at the time 
of his request he had been incarcerated for some period of 
time and he remains so.  As such no hearing can be provided. 


FINDINGS OF FACT

1. The appellant had military service from August 1967 to May 
1969 and was discharged with an other than honorable 
discharge.

2. The appellant's in-service history of, inter alia, 
assaulting a senior non commissioned officer, larceny, 
extortion, absence without leave, theft, and the willful 
disobedience of orders constituted a willful and persistent 
pattern of misconduct which prevented his proper performance 
of his duties.

3. The appellant was not insane at the time of commission of 
his in-service offenses.


CONCLUSION OF LAW

The character of the appellant's discharge from service is a 
bar to the payment of VA compensation benefits. 38 U.S.C.A. 
§§ 101, 5103A, 5107, 5303 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.1, 3.12, 3.159, 3.354 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2).  Second, VA has a duty 
to notify the appellant of the information and evidence 
needed to substantiate and complete a claim, notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Third, VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim. This assistance includes obtaining all relevant 
evidence adequately identified in the record, and in some 
cases, affording VA examinations. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159. Finally, VA has a duty to notify the 
appellant that he should submit all pertinent evidence in his 
possession.

March 2003 VA correspondence informed him that VA intended to 
determine whether the character of discharge from his period 
of service was dishonorable for the purpose of VA benefits.  
The correspondence provided him with notice of 38 C.F.R. § 
3.12, invited him to elaborate on the events leading to his 
discharge, and advised that he could submit evidence to 
support his account of the events leading to his discharge 
(including lay statements from those with personal knowledge 
of the circumstances).  He was advised to send any 
information as soon as possible. The appellant did not 
respond.  The claim was adjudicated in a September 2003 
administrative decision.

Finally, VA has secured all available pertinent evidence for 
which the appellant authorized VA to obtain, and conducted 
all appropriate development.  This includes the service 
medical and personnel records, and medical treatment records 
from the Pennsylvania Correctional System.  The appellant has 
not suggested that any outstanding and available pertinent 
medical records have not been obtained.  The Board 
accordingly finds that remand of the case is not warranted

Background

The enlistment package for the appellant contains an August 
1967, Form 2981, Application for Determination of Moral 
Eligibility for Induction.  This identified the appellant as 
having a juvenile delinquency problem as early as 1964; when 
at age 14 he was committed to the Glen Mills School for Boy 
for truancy and incorrigibility.  He was released on parole, 
and recommitted to the Camp Hill School and paroled in 
November 1966.  

Service personnel records show that in December 1967, and in 
April and September 1968, the appellant was the defendant at 
a series of Special Court Martials for willfully disobeying 
the orders of a superior non-commissioned officer; being 
disrespectful to superior non-commissioned officers; 
committing assault upon a superior non-commissioned officers; 
being absent without leave several times; bringing alcoholic 
beverages into his barracks; stealing money, and extortion. 
He was sentenced by a General Court Martial in July 1968 to 
be confined at hard labor for periods from three to ten 
months, and given a bad conduct discharge.   

In an April 1969 decision by the United States Army, Board of 
Review, the decision of the General Court Martial was 
affirmed. In making that determination the Board of Review 
noted that by letter dated in June 1968 the trail defense 
attorney requested that the appellant be afforded a 
psychiatric examination prior to his trail by Court Martial.  
A June 1968 response from the acting chief, Mental Hygiene 
Consultation Division, Office of the Installation Surgeon, 
Ft. Huachuca, Arizona, noted that the appellant was examined 
in the stockade.  The examiners noted no evidence of mental 
illness at that time or any indication of any past mental 
illness.  He had been on sick call numerous times while in 
the stockade.  There was no evidence he was suffering from 
any psychiatric disease or disorder.  In summary the 
examiners noted that his pattern of behavior continued to be 
the same in service as it had been in his civilian life.  It 
was opined that:

He is suffering from a severe character 
disturbance of a sociopathic nature.  
However, this is not a psychiatric 
disease or indicative of mental illness.

The Board notes that the appellant's service medical records 
do not contain any evidence of treatment or diagnosis of an 
acquired psychiatric disorder.  The May 1969 separation 
examination revealed that he was psychiatrically normal.

The file contains several applications for correction of Army 
Military Records, including in March 1978, April 1982, July 
2003, and February 2004.  These appeals were all denied by 
the service.

Post service medical records include records from the 
Pennsylvania State Correctional System where the appellant is 
incarcerated.  These do not contain any diagnoses of a 
service incurred mental disorder.  

March 2003 VA correspondence informed the appellant that VA 
intended to determine whether the character of discharge from 
his period of service was dishonorable for the purpose of VA 
benefits.  The appellant did not submit any new evidence.  He 
continued to refer to service records of file which were 
considered by the service in its determination. 

A September 2003 administrative decision determined that the 
appellant's discharge from service was dishonorable for VA 
benefit purposes.  In its determination the RO noted that the 
issue of mental illness of the appellant was addressed by 
psychiatric personnel in service.  There was no evidence at 
that time that the appellant was mentally ill. In addition it 
was noted that a discharge from service by General Court 
Martial was a bar to all rights under law administered by VA.

In February 2004 the RO responded to the appellant's notice 
of disagreement and notified him that he may be asked to 
advise VA of any other evidence that he thought would help 
him with his appeal.  Thereafter, the appellant did not 
identify any pertinent information.

Criteria

When a person is seeking VA benefits, it first must be shown 
that the service member, upon whose service such benefits are 
predicated, has attained the status of veteran. Holmes v. 
Brown, 10 Vet. App. 38, 40 (1997). "The term veteran means a 
person who served in the active military, naval or air 
service, and who was discharged or released there from under 
conditions other than dishonorable." 38 U.S.C.A. § 101(2). A 
discharge issued under honorable conditions is binding on VA. 
38 C.F.R. § 3.12(a).

A discharge or release for certain offenses, including 
willful and persistent misconduct, is considered to have been 
under dishonorable conditions. 38 C.F.R. § 3.12(d)(4). An 
exception is provided under that regulation if the discharge 
was because of a minor offense and service was otherwise 
honest, faithful and meritorious.

Additionally, a discharge under dishonorable conditions will 
not constitute a bar to benefits if the individual was insane 
at the time of the offense caused the discharge. 38 U.S.C.A. 
§ 5303(b); 38 C.F.R. § 3.12(b).

VA regulations provide that an "insane" person is one who, 
while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from his normal method of behavior; 
or who interferes with the peace of society; or who has so 
departed from the accepted standards of the community to 
which by birth and education he belongs as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resides. 38 C.F.R. § 3.354.

Analysis

The Board has reviewed the documentation described above and 
concludes that the appellant's discharge under other than 
honorable conditions was the result of his willful and 
persistent misconduct. The record unambiguously shows that 
the appellant's offenses were the type of offenses that 
precluded the appellant from performing his military duties.

The appellant in his statements and letters has suggested 
that he manifested a psychiatric disorder during military 
service for which he sought treatment and which caused his 
incorrigible behavior.  It is argued that because of the 
nature of his in-service psychiatric symptoms he was not 
responsible for his actions and the Board should find that 
his service was under honorable conditions.  

The appellant has not specifically asserted that he was 
insane at the time of the commission of the offenses, neither 
has he produced any evidence of a diagnosis of any acquired 
psychiatric disorder in service or at the present time.  As 
noted, the applicable regulation provides an exception to the 
bar to benefits only if the individual was insane at the time 
of the offense caused the discharge. 38 U.S.C.A. § 5303; 38 
C.F.R. § 3.12(b).  No competent evidence has been presented 
to even suggest that to be true.

The Court has held that, under the insanity exception, both 
the acts leading to discharge and the insanity must occur 
simultaneously. Stringham v. Brown, 8 Vet. App. 445, 448 
(1995). The service medical records do not show that the 
appellant was insane at the time of the conduct leading to 
his discharge, and there is no medical evidence to the 
contrary.

Indeed, a June 1968 psychiatric examination in the Ft. 
Huachuca, Arizona stockade, noted no evidence of mental 
illness.  The examiners noted that appellant's pattern of 
behavior continued to be the same in service as it had been 
in his civilian life.  He was noted to be suffering from a 
severe sociopathic character disturbance; which was not a 
psychiatric disease or indicative of mental illness.  Thus, 
the Board finds that the appellant was not insane at the time 
of misconduct.

In summary, the appellant's conduct during service clearly 
constituted willful and persistent misconduct.  He was not 
insane at the time of the misconduct. Therefore, the 
appellant's discharge must be considered as having been under 
dishonorable conditions and is a bar to VA benefits, and the 
appeal must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The character of the appellant's discharge from service bars 
his receipt of VA benefits.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


